Citation Nr: 1109677	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-20 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized medical expenses to include prescription medications, travel to medical appointments, and medical bills.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1998 to June 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 determination of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Togus, Maine which denied reimbursement for non-VA medical costs.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to payment or reimbursement for the cost of unauthorized private medical expenses in relation to his service-connected aplastic anemia, including travel to his medical appointments in Boston, Massachusetts, prescription medication, and medical bills.  After a review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.

The Board notes that according to the VCAA, VA must notify claimants seeking VA benefits what information or evidence is needed in order to substantiate a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. § 3.159 (2010); See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  There are two controlling statutes for medical reimbursement claims, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  The Board notes that the Veteran was not provided notice of either of these sections and what was required to substantiate his claim.  As the Veteran was provided no VCAA notice, the Board concludes that this case must be remanded for compliance with the required provisions.

Moreover, on remand, the Veteran's claims file should also be associated with his medical folder.  
Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran and his representative a VCAA notice letter, informing him of (1) the information or evidence that is necessary to substantiate his medical reimbursement claim under 38 U.S.C.A. §§ 1725 and 1728; (2) the information or evidence that he should provide; and (3) the information and evidence that VA will attempt to obtain on his behalf.

2.	Associate the Veteran's claims file with his VA medical file so that the Board may review it.

3.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


